Citation Nr: 1517829	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  03-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a head injury, claimed as brain disease and traumatic brain injury (TBI), to include headaches, seizures, and hydrocephalus, status post ventriculoperitoneal (VP) shunt placement, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the Huntington, West Virginia RO.

Initially, the Board notes that the issue of whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a head injury was remanded by the Board in August 2014.  Specifically, the Board found that the Veteran had perfected an appeal of the March 2004 rating decision that declined to reopen his service connection claim for residuals of a head injury.  See August 2014 Board Decision (finding that "the claim was denied by a March 24, 2004 rating decision; the Veteran filed a timely Notice of Disagreement (NOD) on September 1, 2004; a Statement of the Case (SOC) was issued on November 22, 2004; a substantive appeal was received on December 6, 2004; and, a VA Form 646 was prepared by the Veteran's service organization on December 30, 2004"); see also November 2003 Correspondence from the Veteran (claiming service connection for a head injury); March 2004 Rating Decision; December 2004 VA Form 9, Substantive Appeal (requesting a hearing at a local RO before a Veterans Law Judge (VLJ) of the Board).  However, because the Veteran requested a hearing at the RO before a VLJ (Travel Board hearing), and because such a hearing was not scheduled in connection with the instant claim, the Board instructed the RO to schedule the Veteran for a hearing, which occurred via videoconference in December 2014 before the undersigned VLJ.  See December 2014 Hearing Transcript.  

At the hearing, the Veteran and his representative requested that the record be held open for a period of 60 days in order to submit additional evidence. See 38 C.F.R. § 20.709 (2014).  However, no further evidence was submitted.

The Board also notes that the Veteran testified during a hearing before a different VLJ in June 2010 as concerning the issue of entitlement to service connection for an acquired psychiatric disorder, which was remanded by the Board in October 2010, September 2012, May 2013, and August 2014.  This issue is not, however, before the undersigned VLJ, but rather, the VLJ who conducted the June 2010 hearing.  See 38 C.F.R. § 20.707 (2014).  Moreover, the issue remains in development status at the Agency of Original Jurisdiction (AOJ).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder is not currently pending before the Board.

Because this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for residuals of a head injury, to include headaches, seizures, and hydrocephalus, status post VP shunt placement, is reopened.  The merits of that claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  An unappealed May 1995 rating decision last denied the service connection claim for head injury residuals.


2.  Additional evidence received since the May 1995 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The RO's May 1995 rating decision, which denied service connection for residuals of a head injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been submitted to reopen the service connection claim for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

To the extent that the previously denied claim of entitlement to service connection for residuals of a head injury is herein reopened, discussion of whether VA has met its duties of notification and assistance under the Veterans Claims Assistance Act of 2000 ("VCAA") is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for residuals of a head injury, to include headaches, seizures, and hydrocephalus, status post ventriculoperitoneal (VP) shunt placement.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).

The Veteran initially filed his claim for service connection for residuals of a head injury in October 1989, which was denied by an August 1990 rating decision.  He was notified of this decision and his appellate rights in a September 1990 letter.  See 38 C.F.R. § 19.25 (2014).  He did not initiate an appeal of that decision with a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal).  

In April 1993, the Veteran submitted a statement, in pertinent part, requesting reevaluation of his claimed head injury.  A July 1993 letter notified the Veteran that service connection for a head injury had been denied in August 1990, and because more than one year had passed since the Veteran was notified of that decision, new and material evidence was required to reopen the claim.  Because new and material evidence had not been received, reopening was unwarranted.  See July 1993 Notification Letter (classifying the contents of the letter as a "decision" and notifying the Veteran of his procedural and appellate rights).  In April 1994, the Veteran's representative submitted a "formal notice of disagreement to the denial of service connected benefits for residuals of a head injury."  See April 1994 Memorandum from Disabled American Veterans; May 1994 Statement in Support of Claim (disagreeing with the previous denials and requesting reopening).  A subsequent rating decision, issued in May 1995, again denied reopening, and a March 1996 statement of the case (SOC), issued in response to the April 1994 NOD, continued the previous denials on the basis that new and material evidence had not been submitted to reopen the claim for service connection for head injury residuals.  

A review of the claims file reflects that copies of the May 1995 rating decision and the March 1996 SOC were mailed to the Veteran at his most current address of record.  See May 1994 Statement in Support of Claim (providing an address on [redacted]); December 1995 Notification Letter (attaching the May 1995 rating decision); March 1996 Notification Letter (attaching the March 1996 SOC).  However, both copies were returned as undeliverable by the U.S. Post Office.  See January 1996 Returned Mail; March 1996 Returned Mail.  VA subsequently attempted to verify the Veteran's current address via a January 1996 Address Information Request (VA Form 3443) to the Central Islip, New York Postmaster.  In February 1996, the Postmaster responded that the Veteran was "not known at [the] address given."  No further information was provided, and the Veteran did not communicate with VA or otherwise provide an updated address until he filed a claim for an increased rating in April 1998.  


The Veteran has a duty to keep VA apprised of his current address.  Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  If he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson, 5 Vet. App. at 265.  Without the Veteran keeping VA apprised of his current address, VA is not held responsible for communications that are returned undeliverable.  Moreover, although the copies of the May 1995 rating decision and the March 1996 SOC apparently did not reach the Veteran through the mail, copies were also forwarded to his representative, Disabled American Veterans.  Accordingly, the Board finds that VA's notification duties have been satisfied, as a copy of the SOC, which included a cover letter discussing his appellate rights and enclosed a VA Form 9 (Substantive Appeal), was properly sent to the Veteran at his current address of record, with a copy to his representative.  See 38 C.F.R. §§ 19.30, 20.302 (2014).  

Despite this, the Veteran did not express disagreement with the determination of the May 1995 rating decision, and no substantive appeal was filed following issuance of the March 1996 SOC.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).  Moreover, new and material evidence was not received within one year of the May 1995 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, the Board finds that the May 1995 rating decision declining to reopen the claim of entitlement to service connection for a head injury is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2014).


Here, new and material evidence has been received in the form of records of VA treatment reflecting a diagnosis of TBI and the Veteran's December 2014 Board hearing testimony concerning his in-service head injury and subsequent symptomatology, including headaches and seizures.  See, e.g., September 2004 VA Radiology Report (reflecting a history of TBI); March 2008 VA Neurology Consultation (noting a "history of head trauma in 1984 complicated by hydrocephalus in 1993 status post VP shunt" with complaints of "[r]ight posterior auricular headache, and bilateral hand numbness and tingling" and reflecting a history of seizures); January 2010 VA Psychiatry Note (reflecting a diagnosis of "TBI with shunt, seizure disorder"); January 2015 Psychology Compensation & Pension Evaluation (confirming the diagnosis of TBI and noting that the Veteran had a documented head injury during service in 1984 at Camp Pendleton, California).  See also Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.)

At the time of the May 1995 rating decision, the evidence of record did not reflect that the Veteran had been diagnosed with residuals of a head injury.  This evidence thus relates to an unestablished fact necessary to reopen the claims, and raises a reasonable possibility of establishing entitlement to service connection for head injury residuals.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010). 

Accordingly, new and material evidence has been received to reopen the claim of service connection for residuals of a head injury; the appeal is granted to this extent only.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a head injury is reopened. 



REMAND

Unfortunately, the Board must remand the now reopened claim for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.

The Veteran has not been provided with a VA examination for the express purpose of determining the nature and likely etiology of his claimed head injury residuals, to include headaches, seizures, and hydrocephalus, status post VP shunt placement.  In this regard, the Veteran testified at his December 2014 Board hearing that he suffered multiple head injuries during his active service.  See December 2014 Board Hearing Transcript (reporting in service head injuries including an incident during which he was hit in the head by a bulldozer and an incident while he was stationed in West Africa while on "embassy duty").  He further maintains that he began experiencing symptoms, including headaches, immediately following these injuries, and that he began to experience seizures shortly after his discharge.  See, e.g., December 2014 Board Hearing Testimony.  

Medical records indicate that the Veteran was diagnosed with hydrocephalus within several months of his discharge from active service, and the evidence shows that various symptoms, including headaches, seizures, sensory disturbances, vision problems, problems with ambulating, and urinary incontinence, have been attributed to this condition.  See, e.g., May 2000 Neurosurgery Clinic Note (noting that the Veteran "has been carrying a diagnosis of hydrocephalus since 1990" and that he "has progressive problems with blurry vision, headaches, . . . problems with walking[,] . . . urinary incontinence[, and] numb[ness]" on the right side of his body); October 2000 VA Neurology Consultation Report (noting history of hydrocephalus "first recognized back in '89" and providing a history of his disorder, including that the Veteran has a long history of headaches which "started toward the end of his service in the marines" and were reduced by his shunt placement in July 2000-but are not completely gone-and reporting that that he had several episodes of loss of consciousness); November 2000 VA Psychiatry Admission Note (reporting a history of hydrocephalus for ten years and noting symptoms including "intermittent headaches and sensory disturbances (episodes of numbness more pronounced on right side of body)"); September 2004 VA Radiology Report (reflecting a history of TBI and hydrocephalus, status-post shunt placement); March 2008 VA Neurology Consultation (noting a "history of head trauma in 1984 complicated by hydrocephalus in 1993 status post VP shunt" with complaints of "[r]ight posterior auricular headache, and bilateral hand numbness and tingling" and reflecting a history of seizures related to his hydrocephalus).  Moreover, recent VA treatment records reflect that the Veteran has been diagnosed with a TBI.  See January 2010 VA Psychiatry Note (reflecting a diagnosis of "TBI with shunt, seizure disorder"); January 2015 VA Psychology Compensation & Pension Evaluation (confirming the diagnosis of TBI and noting that the Veteran had a documented head injury during service in 1984 at Camp Pendleton, California).  

Despite this, it is not clear from the medical and lay evidence of record whether the Veteran's diagnosed hydrocephalus is, in fact, related to his claimed head injuries, or is otherwise related to, or was incurred in, his active service.  Additionally, it is unclear what, if any, of the Veteran's reported symptomatology is related to his claimed head injury during service, as opposed to his diagnosed hydrocephalus.  In this regard, the Veteran is competent to report that he experienced multiple head injuries during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Similarly, the Veteran is competent to report that he first began experiencing symptoms, including headaches, later attributed alternately to the hydrocephalus and/or a TBI, during his active service.  See, e.g., January 2002 VA Mental Health Examination Report (noting that the Veteran was diagnosed with hydrocephalus in June 1989, but that he reports that he manifested symptoms later ascribed by medical professionals to the hydrocephalus prior to his discharge in March 1989); September 2008 Neurology Consultation (finding that the Veteran's history of head trauma was "complicated by" hydrocephalus).  See also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Because the Veteran has presented evidence of persistent symptoms variously attributed by the medical evidence to hydrocephalus and TBI, and as the record demonstrates such symptomatology occurring within several months of his separation from active service, an examination should be conducted to determine the nature of any and all currently diagnosed neurological disorders and whether any identified condition was incurred in or is otherwise related to his active service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Moreover, the Veteran testified during his December 2015 Board hearing that there are additional private treatment records pertinent to his claim that have not yet been associated with the claims file, including specifically records of private neurological treatment.  See December 2014 Board Hearing Transcript (testifying that he was receiving treatment from a "Dr. Bozula (phonetic)" for his TBI, hydrocephalus, and seizures).  As noted, the record was held open for 60 days following the hearing so that he could submit additional documentation from this private neurologist, but no such records were submitted.  Nevertheless, as the claim is being remanded, and because VA is on notice that there are additional records that may be relevant to the Veteran's claim, on remand the Veteran should again be afforded the opportunity to provide the records himself or to provide the necessary release forms so that these additional records can be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


Additionally, the Veteran reported at his December 2014 Board hearing that that he had been in receipt of Social Security Administration (SSA) disability benefits prior to a period of incarceration.  A review of the evidence of record reveals an April 2005 initial request to SSA for any decisions and attendant records.  An October 2005 Notification Letter indicates that the SSA records were received by VA.  However, it does not appear that any SSA decisions or other medical evidence forwarded by SSA to VA are of record.  Accordingly, on remand, these SSA records must be located and associated with claims file.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a Veteran's claim, VA is required to assist a Veteran in obtaining the identified records).

Finally, the Veteran reported at his December 2014 Board hearing that he has received treatment at VA facilities in Brooklyn, Bronx, Queens, Long Island, and Manhattan in New York, as well as at VA facilities in Maryland, Delaware, South Carolina, and Georgia.  It appears from a review of the record that VA medical records have been associated with the file from the New York VA Healthcare System (VAHCS), as well as from the South Carolina, West Virginia, and Pennsylvania VAHCS's.  However, no records of treatment from Maryland, Delaware, or Georgia have yet been obtained.  Accordingly, these records should be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Additionally, any recent records of VA treatment, dated since December 2011, should also be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Contact the Veteran and request information regarding any outstanding private treatment records, including the neurologic treatment referenced during his December 2014 Board hearing.  Provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that he identify any outstanding relevant private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Obtain the Veteran's VA treatment records from the Maryland, Delaware, and Georgia VA Healthcare Systems, and any additional outstanding treatment records, including for the period from December 2011 through the present, and associate them with the claims file.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

4. Then, schedule the Veteran for appropriate VA examination(s) to assist in determining the nature and etiology of any neurological disorders, to include residuals of a head injury, hydrocephalus, seizures, and headaches.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  The examination(s) should include any necessary diagnostic testing or evaluation.

After reviewing the file, examining the Veteran, and eliciting a full medical history from the Veteran, the examiner(s) should diagnose and describe in detail all current neurological disorders found to be present.

As to each disorder identified on examination or diagnosed during the pendency of this claim (i.e. hydrocephalus, status post VP shunt placement and TBI), the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current neurological condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In rendering these opinions, the examiner must consider and address, where necessary, the following:


*  The Veteran's December 2014 Board hearing testimony during which he reported in-service head injuries, including an incident during which he was hit in the head by a bulldozer and an incident while he was stationed in West Africa while on "embassy duty", stated that he began experiencing symptoms, including headaches, immediately following these injuries, and asserted that he began to experience seizures shortly after his discharge;

*  The January 1990 VA Examination Report reflecting a notation of hydrocephalus;

*  A March 1994 VA Consultation Sheet noting the Veteran's history of "hydrocephalus since 1989 [of] unknown etiology";

*  An April 1994 VA Medical Certificate evaluating his "hydrocephalus of uncertain etiology" and noting symptoms of loss of consciousness and headaches, with a history of head injury in 1987;

*  May 1994 VA Neurology Records reflecting a diagnosis of hydrocephalus and discussing his history of head trauma;

*  A March 2000 VA Mental Health Note reflecting an assessment of "hydrocephalus secondary to a venous malformation, symptomatic";

*  A May 2000 Neurosurgery Clinic Note noting that the Veteran "has been carrying a diagnosis of hydrocephalus since 1990" and that he "has progressive problems with blurry vision, headaches, . . . problems with walking[,] . . . urinary incontinence[, and] numb[ness]" on the right side of his body;

*  VA Hospitalization Records dated from July 2000 to August 2000 detailing the preoperative diagnosis of hydrocephalus, "most likely secondary to aquaductal stenosis," including the March 2000 brain MRI findings, showing Ventriculoperitoneal (VP) shunt placement on July 18, 2000 and noting symptoms including headaches, blurry vision, and gait problems.

*  An October 2000 VA Neurology Consultation Report noting hydrocephalus "first recognized back in '89" and providing a history of his disorder, including that the Veteran has a long history of headaches which "started toward the end of his service in the marines" and which were reduced by his shunt placement in July 2000-but are not completely gone-and reporting that that he had several episodes of loss of consciousness; 

*  A November 2000 VA Psychiatry Admission Note reporting a history of hydrocephalus for ten years and noting symptoms including "intermittent headaches and sensory disturbances (episodes of numbness more pronounced on right side of body)"; 

*  A September 2004 VA Radiology Report reflecting a history of TBI and hydrocephalus, status-post shunt placement; 

*  A March 2008 VA Neurology Consultation Report noting a "history of head trauma in 1984 complicated by hydrocephalus in 1993 status post VP shunt" with complaints of "[r]ight posterior auricular headache, and bilateral hand numbness and tingling" and reflecting a history of seizures related to his hydrocephalus;

*  A January 2010 VA Psychiatry Note reflecting a diagnosis of "TBI with shunt, seizure disorder"; and 

*  The January 2015 VA Psychology Compensation & Pension Evaluation confirming the diagnosis of TBI and noting that the Veteran had a documented head injury during service in 1984 at Camp Pendleton, California.

For the purpose of rendering these opinions, the examiner(s) should accept as true the Veteran's testimony concerning the in-service origin of his headaches and that he has had continuing symptoms since that time.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Then, review the medical examination report(s) to ensure that adequate responses have been provided to the above instructions, including adequate explanation in support of the requested opinion(s).  If deficient in this regard, return the case to the examiner for further review and discussion. 

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim for service connection for residuals of a head injury, to include headaches, seizures, and hydrocephalus, status post ventriculoperitoneal (VP) shunt placement, on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


